
	

113 S2740 IS: Connect with Veterans Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2740
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to establish a voluntary national directory of
			 veterans to support outreach to veterans, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Connect with Veterans Act of 2014.
		2.Voluntary national directory of veterans(a)Program required(1)In generalThe Secretary of Veterans Affairs, in coordination with the Secretary of Defense, shall establish a
			 program to facilitate outreach to veterans by covered entities.(2)Covered entitiesFor purposes of this section, a covered entity is any of the following:(A)The Department of Veterans Affairs.(B)The agency or department of a State that
			 is the primary agency or department of the State for the administration of
			 benefits and services for veterans in the State.(C)A political subdivision of a State.(D)An Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b)).(3)National directoryTo carry out the program required by paragraph (1), the Secretary shall—(A)establish a national
			 directory of veterans as described in subsection (b); and(B)share information in the directory in accordance with subsection (c).(b)National directory(1)In generalThe Secretary of Veterans Affairs shall establish the national directory required by subsection
			 (a)(3) using information received from the Secretary of Defense under
			 subsection (d)(4).(2)UpdatesThe Secretary of Veterans Affairs shall
			 ensure that the national directory includes a mechanism by which a
			 participating individual can update the information in the national
			 directory that pertains to the participating individual.(3)DisenrollmentThe Secretary shall establish a mechanism by which a
			 participating individual can indicate to the Secretary that the individual
			 would no longer like to receive information from participating entities
			 under the program.(4)ReenrollmentThe Secretary shall establish a mechanism for the inclusion of
			 information in the national directory of individuals who were previously
			 participating individuals but who had made an indication under paragraph
			 (3) and subsequently indicate that they would like to receive information
			 from participating entities under the program.(5)Privacy and securityThe Secretary shall take such actions as the Secretary considers appropriate to
			 protect—(A)the privacy of individuals participating in the program;
			 and(B)the security of the information stored in the national directory.(6)eBenefitsThe Secretary of Veterans Affairs may use the system and architecture of the eBenefits Internet
			 website of the Department of Veterans Affairs to support and operate the
			 national directory as the Secretary considers appropriate.(c)Outreach(1)Sharing of directory information(A)In generalExcept as provided in paragraph (2), in order to connect participating individuals with information
			 about the
			 programs they could be eligible for or services, support, and information
			 they may be
			 interested in receiving, the Secretary of Veterans Affairs may share,
			 under the program established under subsection (a)(1), information in
			 the national directory concerning such individuals with entities
			 applicable to participating individuals.(B)Entities applicable to participating individualsFor purposes of this subsection, an entity that is applicable to a participating individual is a
			 covered entity from whom a participating individual has expressed
			 interest in receiving information under the program.(C)Updated informationIn a case in which a participating individual updates the information pertaining to the
			 participating individual under subsection (b)(2), the Secretary shall
			 transmit such information to each entity applicable to the participating
			 individual.(D)Notification of disenrollmentIn a case in which a participating individual indicates to the Secretary under subsection (b)(3)
			 that the individual would no longer like to receive information from
			 participating entities under the program, the Secretary shall inform each
			 entity applicable to the participating individual that the individual
			 would no longer like to receive information from the entity under the
			 program.(2)Limitations(A)Limitations on the Secretary(i)Information sharedUnder the program, the Secretary of Veterans Affairs may only share from the national directory the
			 following:(I)The name of a participating individual.(II)The e-mail address of a participating individual.(III)The postal address of a participating individual.(IV)The phone number of a participating individual.(ii)Prohibition on sale of informationThe Secretary may not sell any information collected under this section.(iii)EntitiesThe Secretary may not share any information collected under the program with any entity that is
			 not a participating entity.(B)Limitations on participating entities(i)Sharing with third-party and for-profit entitiesAs a condition of participation in the program, a participating entity shall agree not to share any
			 information the participating entity receives under the program with any
			 third-party or
			 for-profit entities.(ii)Purchases of products or servicesAs a condition of participation in the program, a participating entity shall agree not to include
			 in any information sent by the participating entity to a participating
			 individual a requirement that the participating individual or the family
			 of the participating individual purchase a product or service.(iii)Political communicationAs a condition of participation in the program, a participating entity shall agree not to use any
			 information received under the program for any political communication.(3)Disenrollment by participating entitiesThe Secretary shall establish a mechanism by which a participating entity may indicate to the
			 Secretary that the participating entity would no longer like to receive
			 information about participating individuals from the national directory.(4)Sense of Congress(A)Consolidation of requestsIt is the sense of Congress that covered entities described in subsection (a)(2)(C) who are located
			 in the same region should work together in a manner such that only one of
			 them requests receipt of information under the program.(B)CollaborationIt is the sense of Congress that covered entities described in subsection (a)(2)(C) should work
			 with third parties, such as veterans service organizations, military
			 community groups, and other entities with an interest in assisting
			 veterans, to develop the information the covered entities send to
			 participating individuals under the program.(5)PublicityThe Secretary shall develop a plan to publicize the program and inform covered entities of the
			 benefits of participating in the program.(d)Collection of contact information(1)In generalTo each member of the Armed Forces separating from service in the Armed Forces, the Secretary of
			 Defense shall provide a form for the collection of information to be
			 included in the national directory established under subsection (a).(2)Form(A)DevelopmentThe Secretary of Defense shall, in consultation with the Secretary of Veterans Affairs, develop the
			 form provided under paragraph (1).(B)ElementsThe form developed under subparagraph (A) shall allow a member of the Armed Forces who is in the
			 process of separating from service in the Armed Forces to indicate the
			 following:(i)Where the member intends to reside after separation.(ii)How the individual can best be contacted, such as a telephone number, an e-mail address, or a
			 postal address.(iii)For which types of benefits and services the member would like to receive communication and
			 outreach, such as health care, education, employment, and housing.(iv)From which of the following the member would like to receive the communication and outreach
			 specified under clause (iii):(I)The Department of Veterans Affairs.(II)The agency or department of the State in which the member intends to reside after separation that
			 is the primary agency or department of the State for the administration of
			 benefits and services for veterans in the State.(III)A political subdivision of a State.(C)NoticeThe form developed under subparagraph (A) shall include notice of the following:(i)Information provided to agencies and departments described in subparagraph (B)(iv)(III) will only
			 be provided as authorized and upon request by such agencies and
			 departments.(ii)Political subdivisions of States that receive information under the
			 program established under subsection (a) may—(I)share such information with
			 such nonprofit organizations as the political subdivisions consider
			 appropriate; and(II)work with such organizations to provide the veterans with relevant information about benefits and
			 services offered by such organizations.(iii)Information provided on the form developed under subparagraph (A) will never be sold, provided to a
			 for-profit entity, or used to send any sort of political communication.(D)MannerThe Secretary of Defense shall ensure that the form provided under paragraph (1) is not primarily
			 electronic in nature.(3)Voluntary participationThe Secretary of Defense shall ensure that completion of the form provided under paragraph (1) is
			 voluntary and submittal of such form to the Secretary by a member of the
			 Armed Forces  shall be considered an indication to the Secretary that the
			 member would like to receive information from
			 participating entities under the program.(4)Transmittal of information to Secretary of Veterans AffairsNot later than 30 days after the date on which a member of the Armed Forces who submitted
			 information to the Secretary of Defense under this subsection separates
			 from service in the Armed Forces, the Secretary of Defense shall transmit
			 such information to the Secretary of Veterans Affairs.(5)Privacy and securityThe Secretary of Defense shall take such actions as the Secretary considers appropriate to protect—(A)the privacy of individuals who submit information under this subsection;
			 and(B)the security of such information—(i)while it is in the possession of the
			 Secretary; and(ii)while it is in transit to the Secretary of Veterans Affairs.(6)Integration with Transition Assistance ProgramThe Secretary of Defense and the Secretary of Labor shall jointly take such actions as the
			 secretaries consider appropriate to
			 integrate the collection of information under this subsection into the
			 Transition Assistance Program.(e)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs and the Secretary of Defense shall jointly submit to the
			 appropriate committees of Congress a report on the program established
			 under subsection (a)(1).(2)ContentsThe report submitted under paragraph (1) shall include an examination and assessment of the
			 following:(A)The signup process and the effectiveness of the forms developed and provided under subsection (d).(B)The ways in which contact information is transferred from the Secretary of Defense to the Secretary
			 of Veterans Affairs under the program and the plans of the secretaries to
			 overcome challenges encountered by the secretaries in transferring such
			 information.(C)The number of covered entities described in subsection (a)(2)(C) participating in the program and
			 any challenges they report in receiving the contact information from the
			 Secretary of Veterans Affairs under the program.(D)The effectiveness of efforts of the Secretary of Veterans Affairs and the Secretary of Defense to
			 protect the personal information of participating individuals.(E)The effectiveness of efforts of covered entities described in subsection (a)(2)(C) to protect the
			 personal information of participating individuals.(F)Whether additional limitations on the use of information collected under the program are necessary
			 to protect participating individuals from unwanted contact, or contact
			 that is inconsistent with the program.(G)Whether participating individuals are benefitting by participating in the program and whether
			 changing the program would improve such benefits.(H)The overall participation in the program, utilization of the program, and how such participation
			 and utilization could be improved.(I)Such other matters as the secretaries consider appropriate.(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means the following:(A)The Committee on Veterans' Affairs, the Committee on Armed Services, and the Subcommittee on
			 Military Construction, Veterans Affairs, and Related Agencies of the
			 Committee on Appropriations of the Senate.(B)The Committee on Veterans' Affairs, the Committee on Armed Services, and the Subcommittee on
			 Military Construction, Veterans Affairs and Related Agencies of the
			 Committee on Appropriations of the House of Representatives.(f)DefinitionsIn this section:(1)Participating entityThe term participating entity means a covered entity that has indicated to the Secretary of Veterans Affairs that the covered
			 entity would like to receive information about participating individuals
			 from
			 the national directory and has made no subsequent indication that the
			 covered entity would like to stop receiving such information.(2)Participating individualThe term participating individual means an individual with respect to whom information is stored in the national directory and who
			 has indicated to the Secretary of Veterans Affairs or the Secretary of
			 Defense that the individual would like to receive information from
			 participating entities under the program and has made no subsequent
			 indication that the
			 individual would like to stop receiving such information.
